DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/17/2022 has been entered.

Status of Claims
Claims 1, 8-11, and 18-20 have been amended in the response filed 8/17/2022.
Claims 1-2, 5-12, and 15-24 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0232689 to Minvielle, et al. (“Minvielle”) in view of Optimizing Nutrition using Machine Learning Algorithms, a Comparative Analysis by Khan, Asmabee, et al. (“Khan”) in further view of U.S. Patent Pub. No. 2018/0240359 to Hujsak (“Hujsak”) in further view of JP Patent Pub. No. 2021064306 A to Yatsuda (“Yatsuda”)

Regarding claim 1, Minvielle discloses: 
A system for generating a dynamic weighted combination, the system comprising a computing device, the computing device configured to (Abstract: disclosing a method): 
gain at least a nourishment element from at least a nourishment directory (para. 0167: information that assists a consumer to understand how a nutritional substance meets a consumer's nutritional needs from an ingredient list, such as knowing a consumer has diabetes, para. 0008);
determine at least a nourishment vector (para. 0167: controller 530 maintains information regarding a consumer to meet the consumer’s specific nutritional needs, such as nutritional values associated with sugar for a consumer with diabetes, para 0008), wherein determining the at least a nourishment vector comprises:
receiving a vector training set (para. 0378: receiving data (see, 0377), which is used a training data), wherein the vector training set correlates nourishment element data comprising macronutrients and micronutrients and nourishment metric data (para. 0377: the data, which includes macronutrient info such as carbohydrate (para. 0264) and micronutrient info such as vitamin C (para. 0266), and “other data” is correlated) to at least a nourishment vector value; (para. 0377: ΔN status of various nutritional items, which is a value see 0078)
training a vector machine-learning model as a function of the vector training set (para. 0378: the training data is used to train a machine learning algorithm); and
determining the at least a nourishment vector (para. 0365: determining nutritional content using optical sensor data) as a function of the at least a nourishment element, at least a nourishment metric (para. 0377: other data) and the vector machine-learning model (para. 0365: the ΔN can be determined using machine learning algorithms), wherein the vector machine learning model inputs the at least a nourishment element and the at least a nourishment metric (para. 0377: optical sensor data includes nutritional substance data and nutritional information such as the size, weight, color, etc) and outputs the at least a nourishment vector (para. 0365: determining the ΔN from the sensor data using machine learning algorithms);
generate a plurality of nourishment programs relating to a plurality of aliments as a function of the at least a nourishment vector, (para. 0080: determining the nutritional content per unit price for an item, which is included in a conditioning protocol (0120), construed as a quantitative signature. For example, comparing the prices of different types of oranges) wherein generating the plurality of nourishment programs comprises: 
determine a quantitative signature as a function of the plurality of nourishment programs (para. 0080: determining the nutritional content per unit price for an item, which is included in a conditioning protocol (0120), construed as a quantitative signature. For example, comparing the prices of different types of oranges)
generate a dynamic weighted combination of a plurality of dynamic weighted combinations as a function of the quantitative signature, (para. 0080: determining the ΔN (para. 0081), construed as a dynamic weighted combination, includes nutritional content per unit price for an item versus an average unit price, such as vitamin C content of oranges per unit price) wherein generating the dynamic weighted combination further comprises: 
identifying, for each dynamic weighted combination of the plurality of dynamic weighted combinations, a degree of refinement according to the at least a refinement criterion. (para. 0263: applying a refinement, such as “fastest preparation time” according to a refinement criterion, such as “shortest time” to a retrieved ΔN. This refinement is used to adjust the recommended food items, such as looking at prep time.  So items that take lots of prep time are eliminated from the analysis)
Minvielle discloses weighing nutritional factors (para. 0007). Minvielle does not explicitly recite, but Khan teaches that it is old and well known in the art of data collection and analysis to include comparing the degree of refinement for each dynamic weighted combination of the plurality of dynamic weighted combinations to the degree of refinement for at least one other dynamic weighted combination of the plurality of dynamic weighted combinations (Table 6; pg. 3, col. 1: different food products, construed as weighted combinations, are compared to one another based on refinements, such as health complications. For example, Food_IDs 101, 104, 105, 106, 107, etc, are highly recommended when compared to a refinement, such as stroke, gallbladder, or bronchiectasis); and 
generating the dynamic weighted combination as a function of the comparison (pg. 4, col. 1: generating a recommendation, such as Food_ID 101) to generate the accurate recommendations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Minvielle to include the dynamic weighted combination as a function of a comparison, as taught by Khan in order to generate the accurate predictions because Khan suggests this feature is desirable when analyzing to generate recommendations. 
The combination of Minvielle and Khan discloses machine-learning (para. 0378). The combination does not explicitly recite, but Hujsak teaches that it is old and well known in the art of healthcare to include receive a biological extraction from a user; (para. 0154: health history information, which includes microbiome and metabolome testing) and determining a nourishment vector (as described in the Present Specification at 0011) from the biological extraction of the user (para. 0154: using the health history information to determine serum biomarkers that indicate diagnostics and concussion assessments of the user)
receiving a nutrient training set, (para. 0150: receiving information on the state of a user) wherein the nutrient training set correlates nutrient deficiency data (para. 0150: the information includes nutritional deficiencies) and nourishment vector data to aliment data; (para. 0150: providing users with nutritional recommendations, such as avoiding foods that contribute to inflammation and eating foods that provide anti-inflammation which would require correlating the above information)
training a nutrient machine-learning model as a function of the nutrient training set; (para. 0118: the information is used to train a machine learning model)
generating the plurality of nourishment programs as a function of the nutrient machine-learning model, wherein the nutrient machine-learning model produces a nourishment program output given nutrient deficiencies and the at least a nourishment vector provided as inputs; (para. 0156: the system determines specific foods that prevent the nutrient deficiencies)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include address nutrient deficiencies, as taught by Hujsak in order to improve nutritional health because Hujsak suggests this feature is desirable when attempting to improve a user’s health. Hujsak, para. 0156.
The combination does not explicitly recite, but Yatsuda teaches that it is old and well known in the art of data collection and analysis to include wherein determining the quantitative signature further comprises: selecting a first set of aliments as a function of a first nourishment program; (page 5, para. 3: the system determines that the nutritional component (first set of aliments) of a dish satisfies a nutritional component, construed as a nourishment program)
determining a user geographical location; (page 5, para. 5: calculation unit 211 calculates a transportation cost based on the position of the user (geographic location) and the position of a restaurant)
generating a plurality of elements of cost relating to user travel expenses in procuring each aliment of the first set of aliments as a function of the user geographical location; and (page 5, para. 7: calculation of a transportation cost of the of the restaurant meal is based on plurality of elements, such as a timetable and a price list)
determining a first quantitative signature for the first nourishment program as a function of the first set of aliments and the plurality of elements of cost; and (page 5, para. 7: the transportation cost calculation unit 211 calculates the transportation cost, which is a quantitative signature according to the Present Specification at 0020)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include the travel expense and cost functions, as taught by Yatsuda in order to improving and preventing lifestyle-related diseases and promoting health because Yatsuda suggests this feature is desirable to improving user health. Hujsak, page 1, Background.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the at least a nourishment metric includes a monitoring input of a plurality of monitoring inputs (Minvielle, para. 0107: monitoring inputs, such as a consumer’s input). 

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein determining the quantitative signature further comprises gaining at least a geolocation element and determining the quantitative signature as a function of the at least a geolocation element (Minvielle, para. 0290: determining the value of a piece of salmon 0291 using attributes, such as location data, and Minvielle also teaches considering the location of a user, see 0258). It would have been obvious to consider the location of the user in determining the price of food because Minvielle already aggregates location data and this information is highly determinative of price.

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein determining the quantitative signature further comprises: selecting a second set of aliments as a function of a second nourishment program; and (Minvielle, para. 0263: selecting “nutritional substances", and the second nourishment program can be shortest, as opposed to fastest prep time) 
generating a second quantitative signature for the second nourishment program as a function of the second set of aliments and at least a temporal element (Minvielle, 0263: conditioning the food for temporal considerations, such as “fastest preparation time” according to a refinement criterion, such as “shortest time”). 

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
identifying at least a desired outcome (Minvielle, 0263: refining options for a desired outcome, such as “shortest time”);
 determining a program modifier as a function of a desired outcome (Minvielle, 0263: conditioning the food for a desired outcome, such as “fastest preparation time,” construed as a program modifier);
modifying one nourishment program of the plurality of nourishment programs as a function of the program modifier, wherein the program modifier comprises at least a degree of freedom of a specific modification variable associated with the desired outcome that at least minimizes or maximizes the dynamic weighted combination; and (Minvielle, 0263: providing options, such as “fastest preparation time,” construed as modifying a nourishment program to gain a desired outcome, which is a minimized time). Khan teaches the weighted combination. (Khan, pg. 4, col. 1).
generating the dynamic weighted combination as a function of the modified nourishment program (Minvielle, 0263: providing options, such as “fastest preparation time,” construed as modifying a nourishment program).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein identifying the at least a desired outcome includes receiving at least the user input from a graphical user interface and identifying the at least a desired outcome as a function of the user input (Minvielle, para. 0107: monitoring inputs, such as a consumer’s input, which is used to update the ΔN). 

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the at least a refinement criterion includes at least a nourishment qualifier relating to the user, wherein the degree of refinement identifies the at least a nourishment qualifier including a nourishment program the user desires to complete (Minvielle, para. 0224: refinement criterion can include suggest optimal weights of food and/or conditioning protocols to meet a consumer's goals, such as weight loss).

Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the at least a refinement criterion includes at least a pecuniary constraint, (Minvielle, para. 0224: refinement criterion can be used to suggest optimal weights of food, construed as a pecuniary constraint to meet a refinement criterion, such as weight loss). Minvielle does not explicitly recite wherein the at least a pecuniary constraint comprises a currency range the user desires to maintain. However, Minvielle does recite using information on nutritional substances to save costs. (Minvielle, para. 0116). It would have been obvious to use the cost savings to maintain a currency range a user desires to maintain.

Regarding claim 11, the combination discloses:
A method for generating a dynamic weighted combination, the method comprising (Abstract: the title of patent application is Computer Vision Based Food System And Method): 
gaining, by a computing device, at least a nourishment element from at least a nourishment directory (para. 0167: information that assists a consumer to understand how a nutritional substance meets a consumer's nutritional needs from an ingredient list, such as knowing a consumer has diabetes, para. 0008);
determining, by the computing device, the at least a nourishment vector, wherein determining the at least a nourishment vector comprises:
receiving a vector training set (para. 0378: receiving data (see, 0377), which is used a training data), wherein the vector training set correlates nourishment element data comprising macronutrient and micronutrients and nourishment metric data (para. 0377: the data, which includes macronutrient info such as carbohydrate (para. 0264) and micronutrient info such as vitamin C (para. 0266), and “other data” is correlated) to the at least a nourishment vector value (para. 0377: ΔN status of various nutritional items);
training a vector machine-learning model as a function of the vector training set (para. 0378: the training data is used to train a machine learning algorithm); and 
determining the at least a nourishment vector (para. 0365: determining nutritional content using optical sensor data) as a function of the at least a nourishment element, at least a nourishment metric (para. 0377: other data) and the vector machine-learning model (para. 0365: the ΔN can be determined using machine learning algorithms), wherein the vector machine learning model inputs the at least a nourishment element and the at least a nourishment metric (para. 0377: optical sensor data includes nutritional substance data and nutritional information such as the size, weight, color, etc) and outputs the at least a nourishment vector (para. 0365: determining the ΔN from the sensor data using machine learning algorithms);
generating, by the computing device, a plurality of nourishment programs (para. 0080: determining the ΔN (para. 0081), construed as a dynamic weighted combination, which includes nutritional content per unit price for an item versus an average unit price, such as vitamin C content of oranges per unit price) relating to a plurality of aliments as a function of the at least a nourishment vector (0263: specific needs include weight loss),
determining, by the computing device, a quantitative signature as a function of the plurality of nourishment programs (para. 0080: determining the nutritional content per unit price for an item, which is included in a conditioning protocol (0120), construed as a quantitative signature), 
generating, by the computing device, a dynamic weighted combination of a plurality of dynamic weighted combinations as a function of the quantitative signature, wherein generating the dynamic weighted combination further comprises: (para. 0080: determining the ΔN (para. 0081), construed as a dynamic weighted combination, which includes nutritional content per unit price for an item versus an average unit price, such as vitamin C content of oranges per unit price)
identifying, for each dynamic weighted combination of the plurality of dynamic weighted combinations, a degree of refinement according to the at least the refinement criterion (para. 0263: applying a refinement, such as “fastest preparation time” according to a refinement criterion, such as “shortest time” to a retrieved ΔN).
Minvielle discloses a weighing nutritional factors (para. 0007). However, Minvielle does not explicitly recite comparing the degree of refinement for each dynamic weighted combination of the plurality of dynamic weighted combinations to the degree of refinement for at least one other dynamic weighted combination of the plurality of dynamic weighted combinations; and generating a dynamic weighted combination as a function of the comparison.
Khan teaches that it is old and well known in the art of data collection and analysis to include comparing the degree of refinement for each dynamic weighted combination of the plurality of dynamic weighted combinations to the degree of refinement for at least one other dynamic weighted combination of the plurality of dynamic weighted combinations (Table 6. 1: food products are compared to one another based on refinements, such as health complications); and generating the dynamic weighted combination as a function of the comparison (pg. 4, col. 1: generating a recommendation, such as Food_ID 101) to generate the accurate recommendations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Minvielle to include comparing the degree of refinement for each dynamic weighted combination of the plurality of dynamic weighted combinations to the degree of refinement for at least one other dynamic weighted combination of the plurality of dynamic weighted combinations; and generating a dynamic weighted combination as a function of the comparison, as taught by Khan in order to generate the accurate predictions because Khan suggests this feature is desirable when analyzing data to generate recommendations. 
The combination of Minvielle and Khan discloses machine-learning (para. 0378). The combination does not explicitly recite, but Hujsak teaches that it is old and well known in the art of healthcare to include receive a biological extraction from a user; (para. 0154: health history information, which includes microbiome and metabolome testing) and determining a nourishment vector (as described in the Present Specification at 0011) from the biological extraction of the user (para. 0154: using the health history information to determine serum biomarkers that indicate diagnostics and concussion assessments of the user)
wherein generating the plurality of nourishment programs comprises: receiving a nutrient training set, (para. 0150: receiving information on the state of a user) wherein the nutrient training set correlates nutrient deficiency data (para. 0150: the information includes nutritional deficiencies) and nourishment vector data to aliment data; (para. 0150: providing users with nutritional recommendations, such as avoiding foods that contribute to inflammation and eating foods that provide anti-inflammation which would require correlating the above information)
training a nutrient machine-learning model as a function of the nutrient training set; (para. 0118: the information is used to train a machine learning model)
generating the plurality of nourishment programs as a function of the nutrient machine-learning model, wherein the nutrient machine-learning model produces a nourishment program output given nutrient deficiencies and the at least a nourishment vector provided as inputs; (para. 0156: the system determines specific foods that prevent the nutrient deficiencies)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include address nutrient deficiencies, as taught by Hujsak in order to improve nutritional health because Hujsak suggests this feature is desirable when attempting to improve a user’s health. Hujsak, para. 0156.
The combination does not explicitly recite, but Yatsuda teaches that it is old and well known in the art of data collection and analysis to include wherein determining the quantitative signature further comprises: selecting a first set of aliments as a function of a first nourishment program; (page 5, para. 3: the system determines that the nutritional component (first set of aliments) of a dish satisfies a nutritional component, construed as a nourishment program)
determining a user geographical location; (page 5, para. 5: calculation unit 211 calculates a transportation cost based on the position of the user (geographic location) and the position of a restaurant)
generating a plurality of elements of cost relating to user travel expenses in procuring each aliment of the first set of aliments as a function of the user geographical location; and (page 5, para. 7: calculation of a transportation cost of the of the restaurant meal is based on plurality of elements, such as a timetable and a price list)
determining a first quantitative signature for the first nourishment program as a function of the first set of aliments and the plurality of elements of cost; and (page 5, para. 7: the transportation cost calculation unit 211 calculates the transportation cost, which is a quantitative signature according to the Present Specification at 0020)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include the travel expense and cost functions, as taught by Yatsuda in order to improving and preventing lifestyle-related diseases and promoting health because Yatsuda suggests this feature is desirable to improving user health. Hujsak, page 1, Background.

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses: 
wherein the at least a nourishment metric includes a monitoring input of a plurality of monitoring inputs (Minvielle, para. 0107: monitoring inputs, such as a consumer’s input). 

Regarding claim 15, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein determining the quantitative signature further comprises gaining at least a geolocation element and determining the quantitative signature as a function of the at least a geolocation element (Minvielle, para. 0290: determining the value of a piece of salmon 0291 using attributes, such as location data, and Minvielle also teaches considering the location of a user, see 0258). It would have been obvious to consider the location of the user in determining the price of food because Minvielle already aggregates location data and this information is highly determinative of price.

Regarding claim 16, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein determining the quantitative signature further comprises: selecting a second set of aliments as a function of a second nourishment program (Minvielle, para. 0263: selecting “nutritional substances", and the second nourishment program can be shortest, as opposed to fastest prep time); and 
generating a second quantitative signature for the second nourishment program as a function of the second set of aliments and at least a temporal element (Minvielle, 0263: conditioning the food for temporal considerations, such as “fastest preparation time” according to a refinement criterion, such as “shortest time”). 

Regarding claim 17, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein generating the dynamic weighted combination further comprises: identifying at least a desired outcome (Minvielle, 0263: refining options for a desired outcome, such as “shortest time”);
 determining a program modifier as a function of a desired outcome (Minvielle, 0263: conditioning the food for a desired outcome, such as “fastest preparation time,” construed as a program modifier);
modifying one nourishment program of the plurality of nourishment programs as a function of the program modifier, wherein the program modifier comprises at least a degree of freedom of a specific modification variable associated with the desired outcome that at least minimizes or maximizes the dynamic weighted combination; and (Minvielle, 0263: providing options, such as “fastest preparation time,” construed as modifying a nourishment program to gain a desired outcome, which is a minimized time). Khan teaches the weighted combination. (Khan, pg. 4, col. 1).
generating the dynamic weighted combination as a function of the modified nourishment program (Minvielle, 0263: providing options, such as “fastest preparation time,” construed as modifying a nourishment program).

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above, and further discloses:
wherein identifying the at least a desired outcome includes receiving at least the user input from a graphical user interface and identifying the at least a desired outcome as a function of the user input (Minvielle, para. 0107: monitoring inputs, such as a consumer’s input, which is used to update the ΔN).

Regarding claim 19, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the at least a refinement criterion includes at least a nourishment qualifier relating to the user, wherein the degree of refinement identifies the at least a nourishment qualifier including a nourishment program the user desires to complete (Minvielle, para. 0224: refinement criterion can suggest optimal weights of food and/or conditioning protocols to meet a consumer's goals, such as weight loss).

Regarding claim 20, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the at least a refinement criterion includes at least a pecuniary constraint, (Minvielle, para. 0224: refinement criterion can be used to suggest optimal weights of food, construed as a pecuniary constraint to meet a refinement criterion, such as weight loss). Minvielle does not explicitly recite wherein the at least a pecuniary constraint comprises a currency range the user desires to maintain. However, Minvielle does recite using information on nutritional substances to save costs. (Minvielle, para. 0116). It would have been obvious to use the cost savings to maintain a currency range a user desires to maintain.

Regarding claim 21, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the at least a nourishment metric is selected from the group consisting essentially of a body mass index, a water percentage (Minvielle, para. 0079: water content), a fat percentage (Minvielle, para. 0008: fat percentages), a bone mass percentage, a muscle mass percentage, and combinations thereof.

Regarding claim 22, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the at least a nourishment metric is selected from the group consisting essentially of a body mass index, a water percentage (Minvielle, para. 0079: water content), a fat percentage (Minvielle, para. 0008: fat percentages), a bone mass percentage, a muscle mass percentage, and combinations thereof.

Regarding claim 23, the combination discloses each of the limitations of claim 10 as discussed above, and further discloses:
a single aliment threshold, wherein a single aliment may not exceed a specified currency range; or (Minvielle, para. 0008: a price of a nutritional substance is construed as a maximum price, and therefore a price that cannot exceed a range)
a nutritional program threshold, wherein a nutritional program may not exceed a specified currency range. (Minvielle, para. 0080: a fruit price based on the nutritional content is construed as a maximum price, and therefore a price that cannot exceed a range)

Regarding claim 24, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
a single aliment threshold, wherein a single aliment may not exceed a specified currency range; or (Minvielle, para. 0008: a price of a nutritional substance is construed as a maximum price, and therefore a price that cannot exceed a range)
a nutritional program threshold, wherein a nutritional program may not exceed a specified currency range. (Minvielle, para. 0080: a fruit price based on the nutritional content is construed as a maximum price, and therefore a price that cannot exceed a range)

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 8/17/22, with respect to the 35 USC § 112(b) rejection have been considered and are persuasive. 

Applicant’s arguments and amendments, filed on 8/17/22, with respect to the 35 USC § 103 rejection have been considered but are not persuasive. The Applicant argues that the newly added claim amendments are not disclosed in the previously cited art. However, Hujsak at 0154 teaches receiving a biological extraction from a user (health history information, which includes microbiome and metabolome testing) and determining a nourishment vector from the biological extraction of the user (using the health history information to determine serum biomarkers that indicate diagnostics and concussion assessments of the user).
In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686